[Cite as State v. Hall, 2018-Ohio-4753.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                   No. 17AP-131
v.                                               :             (C.P.C. No. 15CR-3786)

Jalen R. Hall,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.            :


                                           D E C I S I O N

                                   Rendered on November 29, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie B.
                 Swanson, for appellee. Argued: Valerie B. Swanson.

                 On brief: Eric W. Brehm, for appellant. Argued: Robert J.
                 Beck, Jr.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Jalen R. Hall is appealing from his convictions on charges of murder and
related felonies. He assigns six errors for our consideration:
                 [I.] Mr. Hall's convictions were not supported by sufficient
                 evidence, and they were against the manifest weight of the
                 evidence.

                 [II.] The trial court erred by denying Mr. Hall's Motion to
                 Suppress [.] The out-of-court identifications were made
                 contrary statute, and in violation of his right to due process of
                 law.

                 [III.] The trial court erred when the jury was not instructed on
                 the failure to comply with photo lineup procedures in
                 accordance with R.C. 2933.83.
No. 17AP-131                                                                               2

               [IV.] The trial court's failure to grant Mr. Hall's request for
               Ohio Jury Instruction 523.03(A)(8) constitutes reversible
               error.

               [V.] The weapons under disability statute, R.C. 2923.13(A)(2)
               is unconstitutional and deprived Mr. Hall of his right to due
               process.

               [VI.] The trial court's refusal to allow Anthony Warren to
               testify as a witness for the defense in front of the jury violated
               the Compulsory Process Clause of Section 10, Article 1 of the
               Ohio Constitution.

        {¶ 2} Jalen's girlfriend, Alexa S. Curtis, got into a disagreement with neighbors
and summoned Jalen to help her deal with the situation. Jalen arrived carrying a firearm.
        {¶ 3} Jalen parked his vehicle and met with Alexa, who yelled "get them all."
Jalen then approached the house where Charles Mahon lived with family members and
began shooting. Charles was struck and died from his wounds.
        {¶ 4} Jalen was a regular visitor to the neighborhood to see his girlfriend Alexa
and their baby. All the neighbors knew who he was. Therefore this was not a typical
eyewitness investigation or eyewitness testimony situation. When police arrived to do an
investigation, the neighbors all identified Jalen as the shooter. One neighbor even had a
surveillance video of what happened.
        {¶ 5} Since there was no doubt about who the shooter was, the trial court judge
assigned to the case saw nothing to be gained by conducting an evidentiary hearing in
reference to the motion to suppress the identification of Jalen as the shooter. We cannot
say that the trial judge erred in failing to conduct a hearing that could not possibly result
in the suppression of evidence or change the identification from people who knew Jalen
well.
        {¶ 6} The second assignment of error is overruled.
        {¶ 7} For similar reasons, strict compliance with the photo lineup procedures of
R.C. 2933.83 would not have aided in the fact finding process. This case does not involve
witnesses who identified someone at a later date under circumstances where a mistake
was possible. This was not a situation where police brought pictures of a suspect to
witnesses to identify. This is a situation where the witnesses told police the identity of a
shooter they knew well.
No. 17AP-131                                                                            3

       {¶ 8} Telling the jury the content of a statute, which really added nothing to the
judge's ability to find facts, cannot be considered reversible error.
       {¶ 9} The third assignment of error is overruled.
       {¶ 10} Jalen was the shooter who killed Charles Mahon. As to him, there is no issue
of complicity. He did not aid or abet another in committing crimes. He committed the
crimes as the principal offender. A jury charge on complicity simply had no relevance as
to him.
       {¶ 11} The fourth assignment of error is overruled.
       {¶ 12} The Ohio Weapons under Disability statute, R.C. 2923.13, has recently been
upheld as constitutional by the Supreme Court of Ohio. State v. Carnes, __Ohio St.3d.__,
2018-Ohio-3256. We follow that ruling.
       {¶ 13} The fifth assignment of error is overruled.
       {¶ 14} Anthony Warren was proffered as a potential witness for the defense.
Warren informed the court that he was going to invoke his privilege against self-
incrimination. The trial court judge verified that Warren would refuse to answer questions
asked of him about the shooting. As a result, the judge did not require that he take the
witness stand and invoke his privilege against self-incrimination. Placing Warren on the
witness stand could generate no admissible evidence and could well have confused the
jury or led the jury to speculate about an issue not before them.
       {¶ 15} The sixth assignment of error is overruled.
       {¶ 16} Jalen was summoned to the neighborhood where his girlfriend lived. The
girlfriend approached him, seeing that he was armed with a firearm. She told him to "get
them all." He then approached the house where Charles Mahon lived and began shooting
at the house and people inside.
       {¶ 17} The evidence at the trial really did not provide any basis to argue that
anyone but Jalen was the shooter or that he shot with some sort of innocent purpose. The
verdicts were supported by sufficient evidence and in accord with the manifest weight of
the evidence.
       {¶ 18} The first assignment of error is overruled.
       {¶ 19} All six assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas is affirmed.
No. 17AP-131                                                           4

                                                       Judgment affirmed.
                    BRUNNER, J., concurs.
               SADLER, J., concurs in judgment only.
                    _________________